       Case: 1:20-cv-00167-SA-DAS Doc #: 6 Filed: 08/11/21 1 of 2 PageID #: 23




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION


JAMES CURRY, JR.                                                                        PLAINTIFF

V.                                                              CIVIL NO. 1:20-CV-167-SA-DAS

WALMART AMORY, et al.                                                               DEFENDANTS

                                              ORDER

       On consideration of the file and records in this action, the Court finds that the Report and

Recommendation of the United States Magistrate Judge dated February 24, 2021, was on that date

duly served by first class mail upon the plaintiff; that more than fourteen days have elapsed since

service of said Report and Recommendation; and that no objection thereto has been filed or served

by the plaintiff. The Court is of the opinion that the Report and Recommendation should be

approved and adopted as the opinion of the Court.

       Accordingly, it is hereby ORDERED as follows:

       1. That the Report and Recommendation of the United States Magistrate Judge dated

February 24, 2021, be, and it is hereby, approved and adopted, and that the proposed findings of

fact and conclusions of law are hereby, adopted as the findings of fact and conclusions of law of

the Court.

       2. The plaintiff in this action has failed to set forth allegations to establish subject matter

jurisdiction in this court. Additionally the plaintiff was prohibited from filing any action in forma

pauperis, without prior leave of one of the judges of the court. Because he failed to obtain such

permission, the action should be dismissed.
       Case: 1:20-cv-00167-SA-DAS Doc #: 6 Filed: 08/11/21 2 of 2 PageID #: 24




       3. The application to proceed in forma pauperis is denied. This action is dismissed

without prejudice.

       SO ORDERED, this the 11th day of August, 2021.



                                                /s/ Sharion Aycock
                                                UNITED STATES DISTRICT JUDGE
